Dewey, J.
This case seems to fall within the principle of the decision in Savoye v. Marsh, (ante, 594,) decided at the present term. In the present case, the bill was drawn at Bangor, in the State of Maine, upon the defendant, a citizen of Massachusetts, in favor of the plaintiff, a citizen of Maine, and was accepted by the defendant. It was therefore directly a contract with a citizen of Maine, to pay to him a certain sum of money. Such contract is not discharged by the insolvent law of Massachusetts.
Upon the further question as to the right of the plaintiff to recover damages at the rate of three per cent, upon the amount of the bill, under the revised statutes of Maine, the court are of opinion that the plaintiff is not entitled to the same, and that we can give no effect to that statute in an action instituted here.

Judgment on the default.